ORDER OF SUSPENSION UPON NOTICE OF CONVICTION

On December 17, 1996, the Indiana Supreme Court Disciplinary Commission filed a Notice of Conviction and Request for Suspension in this case, therein requesting, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1, that this Court suspend the respondent from the practice of law.
And this Court, being duly advised, now finds that on October 17, 1996, the United States District Court for the Middle District of Florida convicted the respondent of one count of bank fraud in violation of 18 U.S.C. Section 1344. That crime is a felony under the laws of the United States. The respondent was sentenced to a term of imprisonment of fifteen (15) months, to be followed by a three year term of supervised release. He was also ordered to provide restitution in an amount of $207,147. Accordingly, we find that the respondent’s conviction of a crime punishable as a felony under the laws of the United States warrants immediate suspension from the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Kirk R. Newell, be suspended from the practice of law, effective immediately, pending further order of this Court or final determination of any resulting disciplinary proceeding.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Admis.Disc.R. 23, Section 3(d), governing disbarment and suspension.
/s/ Randall T. Shepard
Randall T. Shepard
Chief Justice of Indiana
All Justices concur.